Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 15-18 are allowable. The restriction requirement among Inventions I-III , as set forth in the Office action mailed on 21 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 1-14 & 19-20, directed to non-elected Inventions I & III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed assembly line grow pod with a track and watering station adjacent to the track, the watering station having a robot device hingedly coupled to a movable base such that a plurality of peristaltic pumps supported thereon and dispensing a predetermined amount of fluid are aligned with a plurality of sections of a destination tray receiving the fluid. Further, it is a critically claimed component that the robotic arm have multiple planes in which it is movable, so that the pump and the receiving tray section are aligned.
Further, see the instant specification of [0018] and the figures, as disclosing the assembly line grow pod in a reasonable amount of specificity, as a system containing multiple carts having one or more trays for holding seeds and/or plants that follow a track.
Also, starting in instant paragraph [0075], the robotic arm is disclosed in a reasonable amount of specificity to imply automated movement to the series of peristaltic pumps to align the pumps with sections of a destination tray. Peristaltic pumps are well known in the art to provide repeatable, consistent, and precise dosages, necessary for the automation of a large system, such as in the instant invention.
Golgotiu et al. (US 2015/0173309) discloses a conveying system for simultaneously irrigating a plurality of plant containers. However, the automated structure 40, 41, 42 is capable of only being adjusted vertically [0042] and the disclosure makes no mention of a robotic arm (implying that the movement is at least somewhat automated, see the instant disclosure of [0075] for example, as well as supported by the connotation and state of the art) which is hingedly attached so that the arm moves in multiple planes. In fact, it appears that the disclosure of Golgotiu teaches away from the irrigating structure moving in multiple planes, since it is 
Similarly, Lai (US 6,279,263) discloses a movable plant cultivating device with mounted sprayers. However, Lai is silent to movement of the tubes and mounted nozzles 281, 282. There is no reason to mount these tubes onto a robotic arm which is hinged and moves in two planes, since Lai works as intended by moving the plants underneath of the sprayers.
Pira (US 3,817,454) discloses a moving feed pipe (10, 10’, 10”); however, because the feed pipe is moving perpendicular to the plants, there is, again, no reason to mount these pipe onto a robotic arm which is hinged and moves in two planes, since Pira works as intended by passing the sprayer over the table full of plants.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643